Citation Nr: 0602676	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  05-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for PTSD and assigned a 
30 percent rating.  The veteran has appealed this initial 
evaluation of his PTSD.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  Review of the record shows that he 
was last evaluated by VA for compensation purposes in October 
2003.  At that time, a GAF score of 59 was reported.  In 
September 2004, his private physician furnished a psychiatric 
report of the veteran's disability and reported a much lower 
score of 40.  The record then shows that the veteran was 
hospitalized at a VA facility in July and August 2005 when a 
GAF score of 35 was reported.  At discharge from that 
hospitalization, the veteran was noted to still have 
persistent symptoms of severe PTSD, but he indicated that he 
hoped to lead a much more meaningful and peaceful lifestyle 
and believed he had obtained the tools and techniques to cope 
with his illness.  It is noted that the most recent evidence 
has been associated with the record after the case was 
forwarded to the Board.  Under these circumstances, the Board 
believes that a current examination is warranted prior to 
appellate consideration in order to ascertain the current 
nature and extent of the PTSD.  

In addition, it is noted that, while the veteran was provided 
with notification of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard to his original 
claim for service connection for PTSD, he has not been 
notified regarding the relevance of the VCAA to his current 
appeal for an increased evaluation.  As the case must be 
remanded for further development, an opportunity to provide 
additional notice will be undertaken.

In view of the above, the case is remanded for the following:

1.  The RO should provide notice of 
evidence needed to establish entitlement 
to an increased rating, to include records 
of treatment pursuant to 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  If 
additional evidence is identified, 
attempts to obtain the evidence should be 
undertaken and documented in the claims 
folder.

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose of 
ascertaining the severity of his service-
connected PTSD.  All necessary special 
studies or tests are to be accomplished.  The 
claims files should be made available to the 
examiner for review in connection with the 
examination.  If possible, a Global 
Assessment of Functioning (GAF) score 
attributable solely to the PTSD should be 
assigned.  The examiner is then requested to 
offer an opinion as to whether and to what 
degree the veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state what, 
if any, additional disability is associated 
with those disabilities.  All opinions should 
be supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


